DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 19 Apr 2021; and claims benefit of foreign priority document KOREA 10-2020-00132898, filed 14 Oct 2020; this foreign priority document is not of record.

Claims 1-16 are pending in the current application and are examined on the merits herein.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KOREA on 14 Oct 2020. It is noted, however, that applicant has not filed a certified copy of the KOREA 10-2020-00132898 application as required by 37 CFR 1.55.
As detailed in the Office communication mailed 14 Mar 2022, the attempt by the Office to electronically retrieve the foreign priority application failed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-16 are drawn to a self-assembled complex composed of substances existing in the body, the self-assembled complex comprising: one or more metal ions and ligands that are ion-bonded with the metal ion, wherein the self-assembled complex is reversibly self-assembled or self-disassembled, and the self-assembly is performed by any one or more of a concentration of the metal ions and a concentration of ligands, a self-disassembly rate is controlled by the kind of ligand, and any one or more of the metal ion and the ligands are continuously released during a first release time. Dependent claims 2-3, 5, 7, 10, 12-13, and 16 recite further properties of the self-assembled complex.
The recitations such as “wherein the self-assembled complex is reversibly self-assembled or self-disassembled”, “the self-assembly is performed by any one or more of a concentration of the metal ions and a concentration of ligands”, “a self-disassembly rate is controlled by the kind of ligand”, and “any one or more of the metal ion and the ligands are continuously released during a first release time” are interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197."' See also MPEP 2163, for example providing at II.A.3.(a) "describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406"; "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)"; however, "What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005)" 
In this case the specification describes working examples at page 3, paragraphs 46-47 disclose the working example 1 of the complex composed of Mg-ATP-adenosine at concentrations of 25 mM and example 2 of the complex composed of Mg-AMP-adenosine at concentrations of 10 mM. The kinetic behavior of ATP and divalent metal ions is known in the art, for example taught by Hammes et al. (Biochemistry, 1964, 3(10), p1504-1506, cited in PTO-892). However, Swainston et al. (Metabolomics, 2016, 12, 109, 7 pages, cited in PTO-892) teaches the known metabolic reactions occurring in humans, which contains 5324 compartmentalised metabolites (of which 2652 are unique chemical species). (page 2, right column, paragraph 3; page 4, table 1) These metabolites would span the full scope of biological molecules belonging to different chemical classes, from fatty acids, carbohydrates, steroids, amino acid-based substances, and nucleic acid-based substances such as ATP, having widely varying structures and properties. Further, this does not include substances existing in the body which are not produced by human metabolism, such as essential nutrients which must be ingested. Further, as detailed herein, it is unclear what the scope of “substances existing in the body” as defined by the specification is. The description of the self-assembled complex by function alone does not suffice to sufficiently describe the composition because one of skill in the art can not predict the functional properties of the wide variety of different biological molecules based on the disclosed examples of Mg-ATP-adenosine and Mg-AMP-adenosine in the specification and the kinetic behavior of ATP and divalent metal ions known in the art. Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-16 are drawn to a self-assembled complex composed of substances existing in the body, the self-assembled complex comprising: one or more metal ions and ligands that are ion-bonded with the metal ion, wherein the self-assembled complex is reversibly self-assembled or self-disassembled, and the self-assembly is performed by any one or more of a concentration of the metal ions and a concentration of ligands, a self-disassembly rate is controlled by the kind of ligand, and any one or more of the metal ion and the ligands are continuously released during a first release time. Dependent claims 2-3, 5, 7, 10, 12-13, and 16 recite further properties of the self-assembled complex.
The recitations such as “wherein the self-assembled complex is reversibly self-assembled or self-disassembled”, “the self-assembly is performed by any one or more of a concentration of the metal ions and a concentration of ligands”, “a self-disassembly rate is controlled by the kind of ligand”, and “any one or more of the metal ion and the ligands are continuously released during a first release time” are interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938))' In the instant case the claims recite in detail what has been seen, such as substances existing in the body such as particular biological metal ions recited in claim 4 and particular biological molecules that act as ligands recited in claim 9, and then uses functional language regarding the self-assembled complex. For example, the kinetic behavior of ATP and divalent metal ions is known in the art, for example taught by Hammes et al. (Biochemistry, 1964, 3(10), p1504-1506, cited in PTO-892). However, Swainston et al. (Metabolomics, 2016, 12, 109, 7 pages, cited in PTO-892) teaches the known metabolic reactions occurring in humans, which contains 5324 compartmentalised metabolites (of which 2652 are unique chemical species). (page 2, right column, paragraph 3; page 4, table 1) These metabolites would span the full scope of biological molecules belonging to different chemical classes, from fatty acids, carbohydrates, steroids, amino acid-based substances, and nucleic acid-based substances such as ATP, having widely varying structures and properties. Further, this does not include substances existing in the body which are not produced by human metabolism, such as essential nutrients which must be ingested. Further, as detailed herein, it is unclear what the scope of “substances existing in the body” as defined by the specification is.
MPEP 2173.05(g) further provides non-limiting examples of factors to consider when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. In this case, there is not clear cut indication of the scope of the subject matter covered by the claim, such as what compounds are “substances existing in the body” or what of the wide variety of biological molecules having different structures and belonging to different classes of compounds possess the recited functional properties, therefore the claim language merely states a problem solved or a result obtained, and one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim beyond the particular biological metal ions recited in claim 4 and particular biological molecules that act as ligands recited in claim 9.
Claim 1 recites “A self-assembled complex composed of substances existing in the body, …” The specification at page 2, paragraph 22 as published states ‘In the present specification, the "substances existing in the body" means substances composed of constituent components existing in the body, not an artificially synthesized substance.’ This language is unclear as to whether it is describing the location of the substances, or the origin or source of the substances. Further, if the language is intended to define the origin or source of the substances then it is unclear how or if this claim language distinguishes between, for example, adenosine triphosphate that is produced in vivo by metabolic processes compared to adenosine triphosphate that is produced by microbial fermentation in vitro, or adenosine triphosphate that is synthesized in solution using either enzymatic reactions or non-enzymatic chemical reactions, the latter two of which would reasonably be interpreted as “an artificially synthesized substance”. Additionally, it is unclear what limitations are required of the “body”. The specification at page 1, paragraph 3-4 describes the drug delivery system field of art. The specification at page 1, paragraph 5 recites “The existing drug delivery agent uses a self-assembled complex using bisphosphonate that does not exist inside the human body and metal ions.” (emphasis added) However, the specification, such as the abstract or technical field at page 1, paragraph 2, does not limit the definition of “body” to be a human body or explicitly limit the invention to be a drug delivery system. In this case the broadest reasonably interpretation of “body” encompasses any object, such as a body of water, or a planetary body such as Earth. Therefore it is unclear what is meant by the definition of “substances existing in the body” and it is unclear what substances are included or excluded from this definition. 
Claim 1 recites “A self-assembled complex composed of substances existing in the body, the self-assembled complex comprising: …” (emphasis added) MPEP 2111.03 provides at IV., “The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case.” In this case the claim recites the self-assembled complex using both the transitional phrase “composed of” and “comprising”, and the claim is indefinite because it is unclear whether the claim scope is closed according to the first “composed of” transitional phrase or open according to the second “comprising” transitional phrase. Claims 2-16 depend from claim 1 and do not clarify the claim scope.
Claims 5-6 recite “the self-assembled complex is self-disassembled by an external solution including external ions”. Claim 16 recites the effective component delivery system “wherein the metal ion existing in the self-assembled complex is replaced with external ion included in an external solution to promote a release of the effective components”. This claim language renders claim indefinite because it is unclear if the language is drawn to a recitation of functional properties or characteristics possessed by the self-assembled complex or if the language is drawn to a process step in which the self-assembled complex is disassembled or replaced, and therefore the claim is a non-statutory combination of product and process in the same claim. For the purpose of examination, the claims will be interpreted as reciting functional properties or characteristics possessed by the self-assembled complex, and therefore the steps involving the external solution are not required.
Claim 11 recites the limitation "the effective component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 1. The first appearance of an effective component is in claim 2, however this limitation is not incorporated into dependent claim 11. Therefore the recitation of "the effective component" in claim 11 lacks antecedent basis because this language is not found in claim 1.
Claim 11 recites the limitation "the effective component includes any one or more of … dexamethasone." in lines 1-3.  Claim 11 depends from claim 1. Claim 1 recites “A self-assembled complex composed of substances existing in the body, the self-assembled complex comprising: …” (emphasis added) The specification at page 2, paragraph 22 as published states “In the present specification, the "substances existing in the body" means substances composed of constituent components existing in the body, not an artificially synthesized substance. The compound dexamethasone is not a naturally occurring substance, and is therefore reasonably interpreted as an artificially synthesized substance. MPEP 2111.03 provides at IV., “The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case.” In this case the claims are drawn to a “self-assembled complex composed of substances existing in the body” which would reasonably be interpreted to exclude the dexamethasone explicitly recited in claim 11. This recitation of dexamethasone renders the claims indefinite because it is unclear what substances are encompassed within the scope of the claimed self-assembled complex.
Claims 14-16 are drawn to “An effective component delivery system using the self-assembled complex according to claim 1.” (emphasis added) This language makes the claims indefinite because it is unclear if the claimed system is a process, machine, manufacture, or composition of matter. Further, it is unclear what steps are involved in the “using” if the claim is drawn to a process, or what structural features result from the “using” if the claim is drawn to a machine, manufacture, or composition of matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a self-assembled complex composed of substances existing in the body, the self-assembled complex comprising: one or more metal ions and ligands that are ion-bonded with the metal ion. This judicial exception is not integrated into a practical application because as defined by the claim the substances exist in the body. For example, Polimeni et al. (Circulation Research, 1973, 33(4), p367-374, cited in PTO-892) teaches magnesium forms a complex with adenosine triphosphate (MgATP) and is present in heart muscle and skeletal muscle. (page 367, left column, paragraph 2) Polimeni et al. discloses an analysis of subcellular fractions a major fraction is presumably present as Mg complexes of the adenine nucleotides adenosine triphosphate (ATP), adenosine diphosphate (ADP), and adenosine monophosphate (AMP). (The nominal concentration of total adenine nucleotide in the rat ventricle can be calculated from the data of Williamson to be about 10 mM, as compared with 17.3 mM for the nominal cellular Mg concentration.) (page 368, left column, paragraph 2) Polimeni et al. discloses within each subcompartment of the cell Mg may be expected to form complexes of different stability with ATP, ADP, AMP, inorganic phosphate, and other intracellular compounds as well as with various negatively charged sites on cellular macromolecular constituents. The stability constants for the complexes of Mg and Ca with adenine nucleotides and the kinetic constants for the formation and decomposition of these complexes have been measured in aqueous systems of defined chemical composition, ionic strength, and pH. (page 368, right column, paragraph 4) The specification at page 3, paragraphs 46-47 disclose the working example 1 of the complex composed of Mg-ATP-adenosine at concentrations of 25 mM and example 2 of the complex composed of Mg-AMP-adenosine at concentrations of 10 mM. Therefore claimed invention is directed to a natural phenomenon of Mg complexes of the adenine nucleotides which are known to exist in nature such as in heart muscle and skeletal muscle, and further as explicitly claimed the self-assembled complex is composed of substances existing in the body. Regarding claims 2, 11, and 15, Polimeni et al. discloses the ATP is an effective component in that it effectively reacts in biological processes, and the molecule ATP includes adenosine. (page 369, table 1) 
Regarding the functional properties of the complex recited in claim 1-3, 5-7, 10 12-13, and 16, MPEP 2112.01 especially at I. citing In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to show the products of the applicant and the prior art are not the same or that the prior art products do not necessarily possess the characteristics of the claimed product. In this case Polimeni et al. discloses Mg may be expected to form complexes of different stability with ATP, ADP, AMP and discloses the concentration of total adenine nucleotide to be about 10 mM and nominal cellular Mg concentration to be about 17.3 mM, falling within the scopes of claims 12-13 and the working examples disclose in the specification at page 3, paragraphs 46-47. Therefore there is reason to believe the naturally occurring complex disclosed in Polimeni et al. inherently includes functions that are newly recited or is identical to a product instantly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polimeni et al. (Circulation Research, 1973, 33(4), p367-374, cited in PTO-892).
Polimeni et al. discloses magnesium forms a complex with adenosine triphosphate (MgATP) and is present in heart muscle and skeletal muscle. (page 367, left column, paragraph 2) Polimeni et al. discloses an analysis of subcellular fractions a major fraction is presumably present as Mg complexes of the adenine nucleotides adenosine triphosphate (ATP), adenosine diphosphate (ADP), and adenosine monophosphate (AMP). (The nominal concentration of total adenine nucleotide in the rat ventricle can be calculated from the data of Williamson to be about 10 mM, as compared with 17.3 mM for the nominal cellular Mg concentration.) (page 368, left column, paragraph 2) Polimeni et al. discloses within each subcompartment of the cell Mg may be expected to form complexes of different stability with ATP, ADP, AMP, inorganic phosphate, and other intracellular compounds as well as with various negatively charged sites on cellular macromolecular constituents. The stability constants for the complexes of Mg and Ca with adenine nucleotides and the kinetic constants for the formation and decomposition of these complexes have been measured in aqueous systems of defined chemical composition, ionic strength, and pH. (page 368, right column, paragraph 4) 
Regarding claims 2, 11, and 15, Polimeni et al. discloses ATP which includes adenosine as an effective component in that it effectively reacts in biological processes. (page 369, table 1)
Regarding the functional properties of the complex recited in claim 1-3, 5-7, 10 12-13, and 16, MPEP 2112.01 especially at I. citing In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to show the products of the applicant and the prior art are not the same or that the prior art products do not necessarily possess the characteristics of the claimed product. In this case Polimeni et al. discloses Mg may be expected to form complexes of different stability with ATP, ADP, AMP and discloses the concentration of total adenine nucleotide to be about 10 mM and nominal cellular Mg concentration to be about 17.3 mM, falling within the scopes of claims 12-13 and the working examples disclose in the specification at page 3, paragraphs 46-47. Therefore there is reason to believe the naturally occurring complex disclosed in Polimeni et al. inherently includes functions that are newly recited or is identical to a product instantly claimed.	

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gjevre et al. (Comp. Biochem. Physiol., 1996, 115A(2), p159-168, cited in PTO-892).
Gjevre et al. discloses study of the activity of Na+/K+-ATPase in intestinal preparations from rainbow trout and Atlantic salmon. Maximal enzyme activity was obtained at 13 to 16 mM ATP; 18 to 24 mM MgCl2; Na:K-ratio of 4:1; total ionic strength of Na+ and K+ at 185 mM, and pH at 6.5 to 6.6. (page 159, abstract) Gjevre et al. discloses enzyme activity was assayed with incubation solution consisting of 23 mM MgCl2 * 6 H2O, 155 mM NaCl, 75 mM KCl, and 115 mM imidazole, and 100 μL of a 100 mM Na2-ATP-solution was added. (page 160, left column, paragraph 4) Gjevre et al. discloses ATP concentration was varies over 0-25 mM. (page 163, figure 3) 
Regarding claims 2, 11, and 15, Gjevre et al. discloses ATP which includes adenosine as an effective component in that it effectively reacts in biological processes of Na+/K+-ATPase.
Regarding the functional properties of the complex recited in claim 1-3, 5-7, 10 12-13, and 16, MPEP 2112.01 especially at I. citing In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to show the products of the applicant and the prior art are not the same or that the prior art products do not necessarily possess the characteristics of the claimed product. In this case Polimeni et al. as detailed above provides evidence that Mg may be expected to form complexes of different stability with ATP, ADP, AMP and Gjevre et al. discloses the composition comprising 13 to 16 mM ATP and 18 to 24 mM MgCl2, falling within the scopes of claims 12-13 and the working examples disclose in the specification at page 3, paragraphs 46-47. Therefore there is reason to believe the disclosure of Gjevre et al. would necessarily and inherently result in the naturally occurring complex and include functions that are newly recited or is identical to a product instantly claimed.	

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623